lfn tbe ~niteb ~tates ~ourt of jfeberal ~Iaims
                                             Pro Se

                                                )     No. 18-958C
    TORNELLO F. PIERCE EL-BEY,                  )     (Filed: September 7, 2018)
                                                )
                        Plaintiff,              )
                                                )                         FILED
    v.                                          )
                                                )
                                                                          SEP - 7 2018
    THE UNITED STATES OF AMERICA,               )                       U.S. COURT OF
                                                )                      FEDERAL CLAIMS
                       Defendant.               )
- - -- - - - - - -- )

                                            ORDER

        On June 29, 2018, PlaintiffTomello F. Pierce El-Bey, proceeding prose, filed a
complaint using the standard form provided by the Comt of Federal Claims. Docket No. 1. In it,
Plaintiff referred to an attached " Communication" as providing the facts and allegations forming
the basis of his complaint. That communication, entitled "Communication of Facts for Qui
Tam," is almost entirely incomprehensible. The Comt is not able to discern any allegations
whatsoever against the federal government. At most, the complaint makes allegations regarding a
foreclosure pursued by a private bank and related individuals. The United States, however, is the
only proper defendant in this court, and complaints against all others are beyond the jmisdiction
of the Comt of Federal Claims. United States v. Sherwood, 312 U.S. 584,588 (1941). Moreover,
the plaintiff bears the burden of establishing subject matter jurisdiction, and an unintelligible
complaint fails to do so. See Moore v. United States, 52 F.3d 344 (Table), 1995 WL 216952, at
*1 (Fed. Cir. Apr. 4 , 1995) (per curiam); Reynolds v . Almy & Air Force Exch. Serv., 846 F.2d
746, 748 (Fed. Cir. 1988). Accordingly, the government's motion to dismiss (Docket No. 5) is
GRANTED and the complaint is DISMISSED without prejudice for lack of subject matter
jurisdiction. 1 The Clerk is directed to enter judgment accordingly. Each side shall bear its own
costs.

         IT IS SO ORDERED.




                                                    ELAINE D. KAPLAN
                                                    Judge

1
  Although Plaintiff has not yet filed a response to the government's motion to dismiss and the
deadline for doing so has not passed, because it is clear that the Court lacks subject matter
jurisdiction, waiting for a response is unnecessary as the response would be futile.




                                                                 7016 3010 DODD 4308 4904